Case 2:18-cv-10106-DPH-EAS ECF No. 68-1 filed 03/28/19   PageID.2306   Page 1 of 55




                         Exhibit 1
Case 2:18-cv-10106-DPH-EAS ECF No. 68-1 filed 03/28/19       PageID.2307    Page 2 of 55




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN

   LEN GAMBOA, JEFF RETMIER,             Case No. 18-cv-10106
   NIKIAH NUDELL, DAVID BATES,
   PETE PETERSEN, and WILLIAM            Hon. Denise P. Hood
   SPARKS, individually and on behalf of
   all others similarly situated,        Magistrate Judge Elizabeth A. Stafford

          Plaintiffs,

   v.

   FORD MOTOR COMPANY, a
   Delaware corporation; ROBERT
   BOSCH GMBH, a corporation
   organized under the laws of Germany;
   and ROBERT BOSCH LLC, a
   Delaware Limited Liability Company,

          Defendants.

        PLAINTIFFS’ THIRD NOTICE OF SUPPLEMENTAL AUTHORITY

         1.     Plaintiffs, by and through their undersigned attorneys, submit this

  Notice to inform the Court that on March 27, 2019, Judge Terrence G. Berg of this

  District issued an Opinion and Order in Bledsoe et al. v. FCA US LLC et al., No. 16-

  cv-14024 (E.D. Mich. Mar. 27, 2019) (“Opinion”) (attached as Exhibit A), which

  rejected some of the same or similar arguments made by the Defendants in this case

  in their motions to dismiss. See ECF Nos. 28 (Ford), 29 (Bosch).

         2.     Bledsoe involves claims that FCA and Cummins had developed,

  manufactured, and sold vehicles that were equipped with emission-cheating


                                          -1-
Case 2:18-cv-10106-DPH-EAS ECF No. 68-1 filed 03/28/19       PageID.2308    Page 3 of 55




  software. Judge Berg’s Opinion denied defendants’ motion to dismiss plaintiffs’

  RICO claims, as well as state consumer protection, fraud, and contract claims under

  all 50 states and the District of Columbia (Judge Berg dismissed the MMWA claim).

  See Opinion at 47. In doing so, Judge Berg ruled on many of the same issues raised

  by Defendants in this case, including preemption, non-puffery fraudulent statements,

  and RICO. His ruling is also consistent with every other recent decision involving

  diesel emissions, which have uniformly denied motions to dismiss RICO and state

  law claims.1

        3.       First, Judge Berg considered the same preemption arguments that

  Defendants have raised here. See Ford Br. at 13–27. Judge Berg, in holding that the

  Clean Air Act does not preempt plaintiffs’ claims, explained that plaintiffs’ claims

  “do not depend on proof of noncompliance with federal emissions standards.”

  Opinion at 28. “‘Rather, Plaintiffs are attempting to hold [defendants] responsible

  for what Plaintiffs allege are false representations about certain technology in the

  [trucks].’” Id. (quoting Counts v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 592 (E.D.




  1
   See In re Mercedes-Benz Emissions Litig., 2019 WL 413541 (D.N.J. Feb. 1, 2019);
  In re Duramax Diesel Litig., 298 F. Supp. 3d 1037 (E.D. Mich. 2018); In re
  Ecodiesel Mktg., Sales Practices, & Prods. Liab. Litig., 295 F. Supp. 3d 927 (N.D.
  Cal. 2018); Counts v. Gen. Motors, LLC, 237 F. Supp. 3d 572 (E.D. Mich. 2017);
  In re VW “Clean Diesel” Litig., 94 Va. Cir. 189 (Va. Cir. Ct. 2016); see also In re
  VW “Clean Diesel” (Nemet), 349 F. Supp. 3d 881 (N.D. Cal. 2018) (RICO only; no
  state claims alleged).

                                         -2-
Case 2:18-cv-10106-DPH-EAS ECF No. 68-1 filed 03/28/19       PageID.2309    Page 4 of 55




  Mich. 2017)) (alterations in original). In particular, defendants misrepresented the

  performance of the truck, which deteriorated because of the defeat device:

               Plaintiffs allege that Defendants willfully concealed the
               presence of a “defeat device” which rendered the trucks
               more environmentally-harmful and less fuel-efficient than
               the advertisements they propagated, advertisements which
               induced reasonable consumers to purchase the trucks
               based on promises of cleanliness and efficiency. These
               well-pleaded allegations plausibly allege a scheme by
               defendants to intentionally misrepresent material aspects
               of the trucks in violation of state consumer protection
               laws.

  Id. at 30.

         4.    Second, Judge Berg rejected the notion—advanced by Ford—that

  statements about emissions compliance or cleanliness are mere puffery. Compare

  Opinion at 41–45 with Ford Br. at 33–34. In particular, “Defendants’ statements that

  the trucks meet an ascertainable and quantifiable standard for fuel efficiency and

  emissions set in place by a third-party regulator (implying independent

  corroboration) rise above nonactionable puffery.” See Opinion at 44 (citations

  omitted). In addition, even statements that are arguably puffery “reflect[]

  Defendants’ understanding that emissions and fuel efficiency were important

  considerations for consumers, they are material to showing that Defendants’ [sic]

  knowingly defrauded consumers by installing a ‘defeat device’ in the trucks, as

  Plaintiffs allege.” Id. at 44–45.




                                         -3-
Case 2:18-cv-10106-DPH-EAS ECF No. 68-1 filed 03/28/19          PageID.2310    Page 5 of 55




        5.     Third, Judge Berg allowed state law claims under all 50 states and the

  District of Columbia to proceed, because “the certification issues in the instant case

  are logically antecedent to the Article III standing concerns, and the determination

  of standing will be postponed until a class certification ruling.” Id. at 26; compare

  with Ford. Br. at 48–50.

        6.     Finally, Judge Berg denied the motion to dismiss plaintiffs’ RICO

  claims, holding that (a) plaintiffs adequately alleged predicate acts with particularity

  (Opinion at 39–40); and (b) plaintiffs adequately pled RICO injury based on

  overpayments. Opinion at 23–24; compare with Bosch Br. at 30–32 (failed to plead

  with particularity), 17–23 (no RICO injury).

  Dated: March 28, 2019                   Respectfully submitted,

                                      By: /s/ E. Powell Miller
                                          E. Powell Miller (P39487)
                                          Sharon S. Almonrode (P33938)
                                          THE MILLER LAW FIRM PC
                                          950 W. University Dr., Ste. 300
                                          Rochester, MI 48307
                                          Tel: (248) 841-2200
                                          epm@millerlawpc.com
                                          ssa@millerlawpc.com
                                          Steve W. Berman
                                          HAGENS BERMAN SOBOL SHAPIRO LLP
                                          1918 Eighth Avenue, Suite 3300
                                          Seattle, WA 98101
                                          Tel: (206) 623-7292
                                          steve@hbsslaw.com
                                          James E. Cecchi
                                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY
                                          & AGNELLO, P.C.


                                           -4-
Case 2:18-cv-10106-DPH-EAS ECF No. 68-1 filed 03/28/19    PageID.2311   Page 6 of 55



                                     5 Becker Farm Road
                                     Roseland, NJ 07068
                                     Tel: (973) 994-1700
                                     JCecchi@carellabyrne.com
                                     David S. Stellings
                                     LIEFF CABRASER HEIMANN
                                     & BERNSTEIN, LLP
                                     250 Hudson Street, 8th Floor
                                     New York, NY 10013
                                     Tel: (212) 355-9500
                                     dstellings@lchb.com
                                     Christopher A. Seeger
                                     SEEGER WEISS LLP
                                     77 Water Street
                                     New York, New York 10005
                                     Tel: (212) 584-0700
                                     cseeger@seegerweiss.com
                                     Attorneys for Plaintiffs and the
                                     Putative Class




                                      -5-
Case 2:18-cv-10106-DPH-EAS ECF No. 68-1 filed 03/28/19   PageID.2312   Page 7 of 55




                         Exhibit A
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12055
                                                        PageID.2313   Page 1
                                                                           8 of 48
                                                                                55




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

      JAMES BLEDSOE, et al., on
      behalf of themselves and all
      others similarly situated,
      Plaintiffs,

      v.                                             Case No. 16-14024
                                                  Hon. Terrence G. Berg
      FCA US LLC, a Delaware
      corporation, and CUMMINS
      INC., an Indiana corporation,
      Defendants.

     OPINION AND ORDER DENYING IN PART DEFENDANTS’
          MOTIONS TO DISMISS PLAINTIFFS’ SECOND
         CONSOLIDATED AND AMENDED CLASS ACTION
      COMPLAINT AND GRANTING DEFENDANTS’ MOTIONS
       TO DISMISS ALL MAGNUSON-MOSS WARRANTY ACT
                   CLAIMS (ECF No. 67, 68)
     I.    Introduction

           Plaintiffs in this proposed putative class action allege that

     Defendant FCA’s 2007–2012 Dodge Ram 2500 and 3500 diesel

     trucks (the “Trucks” or “Affected Vehicles”), equipped with 6.7-liter

     Turbo Diesel engines manufactured by Defendant Cummins Inc.,
     emit nitrogen oxides (“NOx”) at levels that exceed federal and state

     emissions standards and the expectations of reasonable consumers.

     Plaintiffs allege that they purchased their trucks on the basis of
     advertising from defendants that touted the trucks as more fuel


                                       1
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12056
                                                        PageID.2314   Page 2
                                                                           9 of 48
                                                                                55




     efficient and environmentally friendly than other diesel trucks.

     Plaintiffs allege that despite marketing the trucks as containing

     “clean diesel engines,” Defendants knew the trucks discharged

     emissions at levels greater than what a reasonable customer would
     expect based on the alleged representations. The instant Complaint

     alleges violations of the Racketeer Influenced and Corrupt

     Organizations Act (“RICO Act”), the Magnuson Moss Warranty Act
     (“MMWA”), and consumer protection, breach of contract, and

     fraudulent concealment laws of 50 states as well as the District of

     Columbia.

           Pending before the Court are Defendants’ motions to dismiss

     Plaintiffs’ second consolidated and amended class action complaint

     (ECF Nos. 67, 68) pursuant, in part, to Federal Rules of Civil
     Procedure 9(b), 12(b)(1) and 12(b)(6). For the reasons outlined

     below, Defendants’ motions are GRANTED with prejudice as they

     pertain to the Magnuson Moss Warranty Act, but DENIED as they

     pertain to all other claims.

     II.   Background

           Plaintiffs seek to bring claims on behalf of themselves and a

     nationwide class of all persons or entities in the United States who,

     as of November 1, 2016, owned or leased a 2007 to 2012 Dodge Ram

     2500 or Dodge Ram 3500 pickup truck equipped with a Cummins

     6.7-Liter diesel engine.
                                       2
Case
Case2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                            ECFNo.
                                No.68-1
                                    97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12057
                                                       PageID.2315 Page
                                                                    Page10
                                                                        3 of
                                                                           of48
                                                                              55




           Plaintiffs also seek to establish sub-classes representing

     owners and/or lessees of the Trucks in every state and the District

     of Columbia, alleging deceptive advertising, breach of contract, and

     fraudulent concealment claims under the laws of those respective
     states.

           The instant complaint—the Second Amended Complaint

     (“SAC”)—is Plaintiffs’ third complaint before this Court on these
     claims. This Court previously granted Defendants’ motions to

     dismiss Plaintiffs’ first amended complaint. See Amended

     Complaint, ECF No. 22; Motions to Dismiss, ECF Nos. 26 & 27; Op.

     and Order, ECF No. 60. In that Opinion, this Court explained the

     role of the United States Environmental Protection Agency (“EPA”)

     in determining acceptable levels of emissions from diesel-engine
     vehicles. ECF No. 60, PageID.8281–83. This Court observed that

     Plaintiffs’ claim that Defendants’ installed a “defeat device “in the

     trucks was supported by four purported factual allegations. ECF

     No. 60, PageID.8288. Despite these allegations, Plaintiffs’

     complaint failed to state a claim for relief that was plausible on its

     face. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); and Bell

     Atlantic Corp. v. Twombly, 550 U.S. 544, 566 (2007).

           In brief, Plaintiffs’ testing of a single truck, under poorly-

     defined parameters, was not enough to prove the existence of a

     “defeat device” where Plaintiffs also did not allege what the “defeat
                                       3
Case
Case2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                            ECFNo.
                                No.68-1
                                    97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12058
                                                       PageID.2316 Page
                                                                    Page11
                                                                        4 of
                                                                           of48
                                                                              55




     device” did, and purported to rely on factual allegations concerning

     engines and vehicles different from the Trucks at issue. See Op. and

     Order, ECF No. 60.

           Defendant FCA’s briefing attempts to characterize the Court’s
     previous Opinion and Order as holding that a Plaintiff may never

     rely solely on its own PEMS testing and must always have testing

     results from an independent entity in order to allege a plausible
     claim. FCA Motion to Dismiss, ECF No. 68, PageID.10250–10251

     (quoting Bledsoe v. FCA US LLC, 2018 WL 1535392, at *10-11 (E.D.

     Mich. Mar. 29, 2018) (available at ECF No. 60).

           This is an incorrect reading of the Court’s previous Order.

     While that Order made it clear that other decisions had found

     complaints to plausibly allege the presence of specific defeat devices
     by coupling PEMS testing results with testing from third-parties,

     the Court did not create any specific two-factor test or requirement.

     The key inquiry, as the Court explained is whether “the totality of

     the allegations amounted to plaintiffs having plausibly pled that

     the products received did not live up to the claims made by

     Defendants.” ECF No. 60, PageID.8305 (quoting In re Mercedes-

     Benz Emissions Litig., 2016 WL 7106020 (D.N.J. Dec. 6, 2016))

     (quotation marks omitted). Plaintiffs need to make specific

     allegations of fact capable of plausibly showing the presence of a

     defeat device. Here, Plaintiffs present a detailed accounting of their
                                       4
Case
Case2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                            ECFNo.
                                No.68-1
                                    97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12059
                                                       PageID.2317 Page
                                                                    Page12
                                                                        5 of
                                                                           of48
                                                                              55




     own extensive PEMS testing, plus chassis dynamometer testing,

     plus data logging, plus an allegation of a specific defeat device that

     causes the vehicle to enter active regeneration more frequently in

     real world driving than when the vehicle senses it is being tested
     for regulatory compliance. In other words, Plaintiffs have included

     allegations of considerably expanded testing, extensive details

     about the nature of the testing, and have alleged the presence of at
     least one specific defeat device. They also provided factual

     allegations of an alleged “motive” by defendants for engaging in the

     alleged fraud. Defendants have each moved for dismissal pursuant

     to Federal Rules of Civil Procedure 8(a), 9(b), 12(b)(1) and 12(b)(6).

     Motions to Dismiss, ECF Nos. 67, 68.

        a. AECDs and Defeat Devices
           Every vehicle that is sold in the United States must first be

     issued a certificate of conformity (“COC”) by the EPA that indicates

     the vehicle meets federal emissions standards, and an Executive

     Order (“EO”) by the California Air Resources Board (“CARB”)

     indicating it meets California’s emissions regulations (if it is to be

     sold in California). ECF No. 62, PageID.8385–8390. When an

     automobile manufacturer seeks to obtain a COC and an EO they

     must disclose all Auxiliary Emission Control Devices (“AECDs”)

     present in the vehicle. ECF No. 62, PageID.8340–8341; Cummins

     Motion to Dismiss, ECF No. 67, PageID.9685–9686; FCA Motion to
                                       5
Case
Case2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                            ECFNo.
                                No.68-1
                                    97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12060
                                                       PageID.2318 Page
                                                                    Page13
                                                                        6 of
                                                                           of48
                                                                              55




     Dismiss, ECF No. 68, PageID.10258. AECDs are devices that alter

     the normal operation of the emissions system in a vehicle. ECF

     No.67, PageID.9685–9686; ECF No. 68, PageID.10258–10259.

     AECDs are necessary to ensure adequate performance in certain
     scenarios, and are not illegal on their own. ECF No. 68,

     PageID.10259. But when an AECD is designed to circumvent

     emissions standards requirements, and is not disclosed in the
     application for a certificate of conformity, it is called a “defeat

     device,” and it is illegal. ECF No. 68, PageID.10259. The discovery

     of “defeat devices” in certain Volkswagen vehicles created an

     international scandal that led to billions of dollars in fines and

     awards against that company, as well as tremendous reputational

     harm. ECF No. 62, PageID.8340.
           Vehicle emissions testing commonly occurs on a device called

     a chassis dynamometer. ECF No. 62, PageID.8430. This device

     works like a treadmill for cars and trucks: the wheels are on rollers

     that allow them to spin freely, but the vehicle never moves. ECF

     No. 62, PageID.8422. This setup allows test operators to run the

     vehicle through a variety of tests that simulate actual load on the

     engine as if they are driving on a road, but without moving the

     vehicle at all. Id.

           In the Volkswagen vehicle scandal, a “defeat device” was

     installed on millions of vehicles that was designed to recognize
                                       6
Case
Case2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                            ECFNo.
                                No.68-1
                                    97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12061
                                                       PageID.2319 Page
                                                                    Page14
                                                                        7 of
                                                                           of48
                                                                              55




     when the vehicle was being tested,1 and to change the vehicle’s

     emissions to meet the standards, even though actual on-road

     emissions were much higher. ECF No. 62, PageID.8472–8473.

     Those “defeat devices” were first discovered by researchers at the

     Center for Alternative Fuels Engines and Emissions (“CAFEE”) at

     West Virginia University who examined results obtained through a

     “portable emission measurement system,” or “PEMS” test. ECF No.

     62, PageID.8436. Those researchers were operating under a

     contract from the International Council on Clean Transportation,

     which mandated that they use PEMS testing. ECF No. 62,
     PageID.8436; ECF No. 62, PageID.8429 at n.60. Furthermore,

     Plaintiffs allege that “both CARB and EPA make wide use of PEMS

     to evaluate vehicles for the presence of defeat devices.” ECF No. 62,
     PageID.8429. For instance, Plaintiffs allege that CAFEE worked in

     collaboration with CARB in discovering the VW defeat devices. ECF

     No. 62, PageID.8429.

     1 Plaintiffs explained different types of algorithms that are used to detect a
     chassis dynamometer including:
            a) Driven wheels are moving but the front wheels are not turning,
            a condition only experienced on a chassis dynamometer. All
            modern vehicles are equipped with steering wheel angle sensors
            and can detect when the steering wheel is being turned.
            b) On a 2-wheel drive vehicle, the driven wheels are moving but
            the non-driven wheels are not, a condition only experience on a
            chassis dynamometer.
            c) On a vehicle equipped with GPS, the vehicle’s wheels are
            moving while the GPS position is not changing.
     ECF No. 62, PageID.8435–8436.
                                           7
Case
Case2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                            ECFNo.
                                No.68-1
                                    97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12062
                                                       PageID.2320 Page
                                                                    Page15
                                                                        8 of
                                                                           of48
                                                                              55




           Plaintiffs allege here that “the vehicle[s] perform… differently

     in a test environment (on the dynamometer) than in the real world

     (PEMS testing), which should not be the case unless the emissions

     system has been set up with a device to turn the system off or down
     during real-world testing.” ECF No. 62, PageID.8337.

     III. Standard of Review

           To survive a motion to dismiss, a complaint “must contain
     sufficient factual matter, accepted as true, to state a claim to relief

     that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

     (2009). A claim is plausible on its face if the “plaintiff pleads factual

     content that allows the court to draw the reasonable inference that

     the defendant is liable for the misconduct alleged.” Bell Atlantic

     Corp. v. Twombly 550 U.S. 544, 556 (2007). Plausibility is not the
     same as probability, but rather “asks for more than a sheer

     possibility that a defendant has acted unlawfully.” Id. While

     plaintiffs are not required to provide “detailed factual allegations,”

     Rule 8 of the Federal Rules of Civil Procedure demands “more than

     an unadorned, the-defendant-unlawfully-harmed-me accusation.”

     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

           The first step in assessing the validity of a 12(b)(6) motion to

     dismiss is to identify any conclusory allegations contained in the

     complaint. Iqbal, 556 U.S. at 679. Although the Court must accept

     well-pleaded factual allegations of the complaint as true at the
                                        8
Case
Case2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                            ECFNo.
                                No.68-1
                                    97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12063
                                                       PageID.2321 Page
                                                                    Page16
                                                                        9 of
                                                                           of48
                                                                              55




     motion to dismiss stage, the Court is “not bound to accept as true a

     legal conclusion couched as a factual allegation.” Twombly, 550 U.S.

     at 555. Thus, “[t]hreadbare recitals of the elements of a cause of

     action, supported by mere conclusory statements, do not suffice [to
     state a plausible claim for relief].” Id. “A plaintiff’s obligation to

     provide the grounds of [his] entitlement to relief requires more than

     labels and conclusions, and a formulaic recitation of the elements
     of a cause of action will not do.” Id.

           After assuming the truth of all well-pleaded factual

     allegations, the second step is for the Court to determine whether

     the complaint pleads “a claim to relief that is plausible on its face.”

     Iqbal, 556 U.S. at 678–79 (citing Twombly, 550 U.S. at 556). A claim

     is facially plausible when the plaintiff “pleads factual content that
     allows the court to draw the reasonable inference that the

     defendant is liable for the misconduct alleged.” Id. at 678. In other

     words, “factual allegations must be enough to raise a right to relief

     above the speculative level.” Twombly, 550 U.S. at 555. A

     “plausibility” determination is a context-specific task that requires

     the reviewing court to draw on its judicial expertise and common

     sense. See Iqbal, 556 U.S. at 679.

           Although the Court must accept all well-pleaded facts as true,

     conclusory allegations are not entitled to the same assumption of

     truth. See Iqbal, 556 U.S. at 678; see also Eidson v. Tennessee Dept.
                                        9
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12064
                                                        PageID.2322   Page 10
                                                                           17 of 48
                                                                                 55




     of Children’s Services, 510 F.3d 631 (6th Cir. 2007) (“Conclusory

     allegations or legal conclusions masquerading as factual allegations

     will not suffice [to state a plausible claim for relief].”) (internal

     citations omitted). The Sixth Circuit explained:
           [A] plaintiff cannot overcome a Rule 12(b)(6) motion to
           dismiss simply by referring to conclusory allegations in
           the complaint that the defendant violated the law.
           Instead, the sufficiency of a complaint turns on its
           “factual content,” requiring the plaintiff to plead enough
           “factual matter” to raise a “plausible” inference of
           wrongdoing. The plausibility of an inference depends on
           a host of considerations, including common sense and
           the strength of competing explanations for the
           defendant’s conduct.
     16630 Southfield Ltd. P’Ship v. Flagstar Bank, F.S.B., 727 F.3d

     502, 504 (citing Iqbal, 556 U.S. at 678, 682–83 and Twombly, 550

     U.S. at 567).
     IV.   Plaintiffs’ Factual Allegations

           Plaintiffs’ claim is that 2007–2012 model year Dodge Ram

     2500 and 3500 trucks (“Trucks”) were marketed as “clean diesel”

     vehicles that complied with federal and state emissions standards

     and offered customers the “strongest, cleanest, quietest, best-in-

     class engine on the market,” but that the Trucks produce emissions
     in quantities substantially higher than implied by advertising and

     at amounts greater than those permitted by federal and state

     regulations. See Cummins Press Release, Exh. 5, ECF No. 62-6


                                       10
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12065
                                                        PageID.2323      Page 11
                                                                              18 of 48
                                                                                    55




     (describing engine in above-quoted terms). Plaintiffs also allege

     Defendants manufactured the Trucks to include “defeat devices”

     that alter the Trucks’ performance so that they perform within the

     range of compliance when tested under regulatory conditions, but
     not during normal on-road use.

           Plaintiffs rely centrally on twelve main factual allegations in

     their Second Amended Complaint (“SAC”) to support these claims.
     ECF No. 62. To ensure that their complaint crosses the threshold

     line of plausibility—and therefore survives the motions to

     dismiss—plaintiffs need to allege enough factual matter to allow

     this Court to draw a reasonable inference that there is a “defeat

     device” in the trucks, and that presence of such a device caused

     economic harm to plaintiffs, creating a right of action under federal
     and state laws. Plaintiffs made the following twelve well-pleaded

     factual allegations in support of their claims:

         A. Diesel engines pose unique environmental challenges, and the
            U.S. responds with specific regulations;
         B. The trucks in question all share a common engine and
            aftertreatment design;2
         C. The Cummins engine and certification approach were unique;
               1. The Cummins engine employed an arrangement of the
                  Diesel Oxidation Catalyst, NOx Adsorber Catalyst, and
                  Diesel Particulate Filter that resulted in decreased
                  cleanliness and fuel efficiency;

     2 Though the aftertreatment system and alleged “defeat devices” are not
     technically part of the engine, the Court will, for simplicity’s sake, refer
     occasionally to the aftertreatment as being part of the “engine.”
                                         11
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12066
                                                        PageID.2324   Page 12
                                                                           19 of 48
                                                                                 55




          D. Sales of these diesel engines gave Cummins a competitive
             advantage in the heavy-duty engine market;
          E. Cummins fraudulently violated EPA standards to obtain
             additional energy credits;
          F. Dodge and Cummins jointly developed and promoted the
             trucks, focusing on emissions and cleanliness, because those
             issues were material to a reasonable consumer;
          G. FCA has engaged in emissions deceptions before;
          H. Plaintiffs tested the trucks using reliable methodology,
             including by using PEMS testing, dynamometer testing, and
             data logging;
          I. Plaintiff’s testing shows that a “defeat device” is present in
             the trucks;
          J. NOx emissions are harmful to the environment, and Plaintiffs
             do not wish to drive vehicles whose emissions deliberately
             harm the environment;
          K. There is a worldwide emissions scandal;
          L. Plaintiffs’ PEMS testing methodology has been used by other
             entities to discover defeat devices.
     For the following reasons, the Court holds that Plaintiffs have

     adequately pleaded enough factual matter to plausibly allege that

     a “defeat device” is present in the trucks.
     V.     Analysis

            In their previous motions to dismiss, defendants called on the

     Court to decide how much factual matter must be pleaded to
     establish more than conclusory allegation. Defendants make the

     same request now. They say that Plaintiffs have filed a repackaged

     version of the dismissed amended complaint, and failed again to

     plead more than conclusory allegations related to the presence of

     “defeat devices” in the trucks. As noted above, although the Court


                                       12
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12067
                                                        PageID.2325   Page 13
                                                                           20 of 48
                                                                                 55




     accepts all well-pleaded facts as true, conclusory allegations are not

     entitled to the same assumption of truth. See Iqbal, 556 U.S. at 678;

     see also Eidson v. Tennessee Dept. of Children’s Services, 510 F.3d

     631 (6th Cir. 2007) (“Conclusory allegations or legal conclusions
     masquerading as factual allegations will not suffice [to state a

     plausible claim for relief].”) (internal citations omitted). To

     determine whether the instant complaint states a plausible claim
     for relief, the Court must identify and weigh the well-pleaded

     factual matter contained in the complaint, while not accepting as

     true any conclusory legal inferences that are not sufficiently

     supported by well-pleaded facts.

        a. Plaintiff’s Vehicle Testing Supports a Plausible
           Allegation That “defeat devices” are Present in the
           Trucks
           In their first amended complaint, Plaintiffs alleged that they

     conducted portable emission measurement system (“PEMS”)

     testing on a single 2012 Dodge Ram 2500, and that this testing

     showed high levels of NOx emissions. First Amended Complaint,
     ECF No. 22, PageID. 1567–69. But plaintiffs did not include

     relevant and material information about the condition of the truck,

     or the parameters of the testing, such as the altitude or incline at

     which testing occurred. Put simply, Plaintiffs failed to plausibly

     allege the presence of a defeat device—the results from their PEMS


                                        13
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12068
                                                        PageID.2326     Page 14
                                                                             21 of 48
                                                                                   55




     testing results could have been explained in other ways.3 For these

     reasons and others, this Court granted defendants’ motions to

     dismiss.

           Plaintiffs’ SAC has far more detailed information4 about the
     PEMS testing they conducted in furtherance of this lawsuit, and a

     better explanation of why this level of testing should be acceptable

     to the Court. Plaintiffs PEMS-tested three Dodge Ram 2500 trucks

     equipped with the 6.7 liter Cummins diesel engine: a 2007 with

     41,000 miles, a 2009 with 48,000 miles, and a 2012 with 73,000

     miles. ECF No. 62, PageID.8427. The vehicles “underwent rigorous
     inspections” and were examined to ensure the emission control

     systems “were intact and free from damage.” Id. Plaintiffs also

     performed chassis dynamometer testing on the 2012 truck. Id.; and
     PageID.8436–8437. The trucks were tested in both stop-and-go

     conditions (emulating city driving) and in steady speed conditions

     (highway driving). ECF No. 62, PageID.8437–8441. The trucks
     were put through both cold and hot start tests, flat road driving,

     and driving on hills. Id. Lastly, in addition to the PEMS testing and

     dynamometer, the trucks were fitted with data logging software




     3For more on the Court’s reasoning, see Opinion and Order, ECF No. 60.
     4 Plaintiffs claimed at the February 15, 2019 hearing that they spent five
     paragraphs describing the testing in their previous complaint, but now
     dedicate 101 paragraphs (PageIDs.8421–8467) to describing the tests.
                                        14
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12069
                                                        PageID.2327   Page 15
                                                                           22 of 48
                                                                                 55




     that tracked “all vehicle parameters broadcast by the vehicle’s

     computer[.]” ECF No. 62, PageID.8465.

            Plaintiffs based all their testing on the FTP-75 cycle—the test

     standard they allege is used to certify light and medium duty
     passenger cars and trucks such as these. ECF No. 62, PageID.8423;

     PageID.8437–38. The FTP-75 cycle has three phases to recreate the

     dynamic changes in speed and acceleration experienced during city
     driving and the steady high speeds of highway driving. Id. Though

     the FTP-75 is normally performed on a dynamometer, Plaintiff’s

     aver that they designed on-the-road testing that recreated the stop-

     and-go conditions created in the FTP-75 cycle, but with a PEMS

     device attached to the truck. ECF No. 62, PageID.8438.

            The trucks in question are outfitted with a “Diesel Particulate
     Filter” that traps and removes particulate matter from the trucks’

     emissions. ECF No. 62, PageID.8342. The trucks also have a “NOx

     adsorber catalyst” that captures and reduces NOx into less harmful

     substances before releasing those into emissions. ECF No. 62,

     PageID.8342. Because it traps particulates, the Diesel Particulate

     Filter is prone to getting bogged down and clogging. To avoid this,

     the    aftertreatment   engages    in    “regeneration,”   where    the

     particulate matter in the Diesel Particulate Filter is burned off at

     very    high   temperatures.   ECF      No.   62,   PageID.8398–8399.

     Regeneration can be passive or active. Passive regeneration is when
                                       15
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12070
                                                        PageID.2328   Page 16
                                                                           23 of 48
                                                                                 55




     the Diesel Particulate Filter has high enough levels of NOx that the

     temperature inside gets hot enough on its own to burn the

     particulate matter. Id. at PageID.8398. Active regeneration is when

     the temperature is not hot enough on its own, so a small amount of
     fuel is injected directly into the Diesel Particulate Filter, causing a

     small combustion reaction and burning the particulate matter off.

     Id. at PageID.8398–8399. Active regeneration destroys certain
     particulate matter, but also creates additional NOx pollution. Id.

     Because it uses fuel and creates a combustion reaction that is

     downstream of other elements of the exhaust cleaning system,

     active regeneration creates higher than average emissions, and the

     EPA limits how frequently a vehicle enters active regeneration in

     normal use. Id. at PageID.8399.
           Plaintiffs allege that most diesel aftertreatments are

     configured in this order:




                                       16
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12071
                                                        PageID.2329                        Page 17
                                                                                                24 of 48
                                                                                                      55




         DIESEL OXIDATION CATALYST → DIESEL PARTICULATE FILTER →

                                 NOX REDUCTION CATALYST




     ECF No. 62, PageID.8399.5 This arrangement works well because
     NOx passes through the Diesel Particulate Filter first, helping to

     cause passive regeneration to occur. Also, the NOx Reduction

     catalyst is positioned to capture the additional NOx pollution

     created by regeneration events before it is expelled from the vehicle.

     Plaintiffs allege that the 6.7L Engine’s aftertreatment is instead

     configured like this:




     5The diagram is the first result returned for an image search on www.google.com for “NOx
     Adsorber engine” on March 27, 2019. The Court includes this image for demonstrative
     purposes only, and does intend to represent that this image is indicative of any Cummins diesel
     engine aftertreatment.
                                                  17
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12072
                                                        PageID.2330   Page 18
                                                                           25 of 48
                                                                                 55




         DIESEL OXIDATION CATALYST → NOX ADSORBER CATALYST →

                          DIESEL PARTICULATE FILTER




     ECF No. 62, PageID.8400. Plaintiffs allege that this arrangement

     removes NOx before it enters the Diesel Particulate Filter, so the
     Diesel Particulate Filter is unable to engage in passive

     regeneration as often as needed to prevent particulate build up. To

     compensate, the aftertreatment must engage in relatively frequent

     active regeneration, which should—according to Plaintiff—cause

     excessively high emissions and poor fuel efficiency.

           Using the 2007 truck, Plaintiffs performed stop-and-go

     testing over 506 miles, conducting 90 individual tests. ECF No. 62,

     PageID.8438. Plaintiffs allege that the average emissions produced

     in these tests were 4.4 times the standard, and the vehicle entered
     active regeneration cycles 10 times more frequently than disclosed

     in certification documents. Id.
                                       18
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12073
                                                        PageID.2331   Page 19
                                                                           26 of 48
                                                                                 55




           The 2009 truck was also tested in stop-and-go conditions over

     453 miles, over a total of 92 tests. Id. This truck averaged 5.3 times

     the standard for emissions, and also entered active regeneration

     cycles 10 times more frequently than required by certifications. Id.
           Finally, the 2012 truck was tested in stop-and-go conditions

     over 987 miles, for a total of 181 individual tests. Id. at

     PageID.8439. This truck averaged 3.8 times the standard for
     emissions, and entered active regeneration cycles six times more

     frequently than required by certification. ECF No. 62, PageID.8439.

           Based on the results of their tests, plaintiffs allege that

     “Cummins introduced a defeat device to dramatically increase the

     active regeneration frequency to an average of 14.6% in driving

     closely approximating the FTP-75 certification cycle and 13.3% in
     steady speed highway driving—7 to 10 times the values permitted

     by the reported upward adjustment factors.” ECF No. 62,

     PageID.8426. Plaintiffs allege that the defeat device recognizes

     when the vehicle is being tested or not, allowing the vehicle to meet

     emissions standards in testing only. Plaintiffs allege that their test

     results have been controlled for other variables and can only be

     explained by the presence of a “defeat device.” Reviewing all of

     these detailed allegations, the Court finds that Plaintiffs have

     corrected the deficiencies in their previous complaint and has

     plausibly alleged that the trucks have a “defeat device” in them.
                                       19
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12074
                                                        PageID.2332   Page 20
                                                                           27 of 48
                                                                                 55




           The Court must also answer the question of whether this well-

     pleaded allegation—that the trucks contain a “defeat device”—is

     enough to plausibly support state law claims of deceptive practices

     (consumer protection), fraudulent concealment, and breach of
     contract, as well as federal claims under the Racketeer Influenced

     and Corrupt Organizations Act (18 U.S.C. § 1961, et seq.) and the

     Magnuson-Moss Warranty Act (15 U.S.C. § 2301, et seq.). But
     before these specific claims can be addressed, the Court must

     consider whether Plaintiffs can bring claims under the laws of

     states in which no named plaintiff lives. Defendants argue that

     Plaintiffs may not.

        b. Class Certification is Logically Antecedent to
           Determination of Article III Standing because
           Plaintiff’s Injuries Are Not In Doubt
           Article III standing is a threshold question in every federal
     case and “determin[es] the power of the court to entertain the suit.”

     In re Packaged Ice Antitrust Litig., 779 F. Supp. 2d 642, 653 (E.D.

     Mich. 2011) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)).

     Proceeding as a putative class does not alter the “fundamental

     requirement of standing,” and named plaintiffs must show “that

     they personally have been injured, not that injury has been suffered
     by other, unidentified members of the class … which they purport

     to represent.” In re Packaged Ice, 779 F. Supp 2d at id.; Lewis v.


                                       20
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12075
                                                        PageID.2333   Page 21
                                                                           28 of 48
                                                                                 55




     Casey, 518 U.S. 343, 357 (1996). “Class representatives without
     personal standing cannot predicate standing on injuries suffered by

     members of the class but which they themselves have not or will

     not suffer.” In re Packaged Ice, 779 F. Supp. 2d at 653 (quoting

     Rosen v. Tennessee Comm'r of Fin. and Admin., 288 F.3d 918, 928

     (6th Cir. 2002)).

           Courts have been split in the past on the issue of whether to

     determine issues of standing before or after certifying a class. See

     generally, Linda S. Mullenix, Standing and Other Dispositive

     Motions After Amchem and Ortiz: The Problem of “Logically
     Antecedent” Inquiries, 2004 MICH. ST. L. REV. 703, 729 (2004); also

     compare Hoving v. Transnation Title Ins. Co., 545 F. Supp. 2d 662,

     668 (E.D. Mich. 2008) (Lawson, J.) (class certification is logically
     antecedent to, and should be decided before, the determination of

     standing), with Smith v. Lawyers Title Ins. Co., No. 07–12124, 2009

     WL 514210 at *3 (E.D. Mich. March 2, 2009) (Murphy, J.)
     (construing “logically antecedent” to permit consideration of

     standing issues prior to class certification). In cases where putative

     plaintiffs’ injury is in doubt, issues of standing should be resolved
     before the class certification stage, observing that a “court must be

     sure of its own jurisdiction before getting to the merits.” In re

     Packaged Ice, 779 F. Supp. 2d at 655, 657 (quoting Easter v.

     American West Financial, 381 F.3d 948 (9th Cir. 2004)). Bearing
                                       21
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12076
                                                        PageID.2334         Page 22
                                                                                 29 of 48
                                                                                       55




     this in mind, the Court turns now to assess whether plaintiffs’
     injury is in doubt.

           “Plaintiffs seek damages and equitable relief for Defendants’

     misconduct related to the design, manufacture, marketing, sale,

     and lease of Polluting Vehicles with undisclosed, unreasonable,

     and/or unlawfully high emissions and impaired fuel economy[.]”

     ECF No. 62, PageID.8350. Plaintiffs do not seek damages related to

     injury of the environment (PageID.8470), nor for personal injury

     claims that may arise from the allegedly high emissions of the

     trucks (PageID.8486).6 Instead, Plaintiffs allege they have suffered
     “ascertainable loss … including, but not limited to, out-of-pocket

     loss, which can be measured at a minimum in part by the

     approximately $9,000 premium paid for a diesel vehicle over a
     comparable gas vehicle, and higher fuel costs due to the higher fuel

     consumption caused by the excessive active regeneration.” ECF No.

     62, PageID.8352. “Plaintiffs' allegations that they overpaid for the
     vehicle based on [a manufacturer’s] representations constitute



     6 Cf. Counts v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 589 (E.D. Mich. 2017)
     (“To the extent Plaintiffs are seeking damages based solely on … alleged
     violations of the CAA, those claims are preempted.”) (citing Beshear v.
     Volkswagen Grp. of Am., Inc., No. 16–CV–27–GFVT, 2016 WL 3040492, at *4
     (E.D. Ky. May 25, 2016) (“Any such attempt by states or private parties to seek
     damages or other remedies based on alleged violations of the CAA is strictly
     prohibited in light of the broad sweep of the CAA, and thus state common law
     tort claims premised on the failure to meet CAA standards are preempted.”)).

                                           22
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12077
                                                        PageID.2335   Page 23
                                                                           30 of 48
                                                                                 55




     economic injury sufficient to establish Article III standing.” Counts
     v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 583 (E.D. Mich. Feb. 14,

     2017) (Ludington, J.) (“Counts I”).

           Plaintiffs bring claims under RICO—among other statutes—

     which holds that plaintiffs suffered a cognizable injury only when

     “he has been injured in his business or property by the conduct

     constituting the violation.” Kramer v. Bachan Aerospace Corp., 912

     F.2d 151, 154 (6th Cir. 1990). RICO plaintiffs must show that they

     suffered a concrete, out-of-pocket loss of tangible property. Wall v.

     Michigan Rental, 852 F.3d 492, 494 (6th Cir. 2017).
           Plaintiffs allege that the emissions controls in the 6.7L diesel

     engine did not function as advertised in most ordinary driving and,

     as a result, the trucks routinely emitted NOx at levels far in excess
     of what a reasonable consumer would expect, and burned more fuel

     as a result of the design of the aftertreatment. Plaintiffs’ Response,

     ECF No. 70, PageID.11495. Plaintiffs further allege that
     Defendants overcharge approximately $9,000 per truck (compared

     to comparable gas-powered trucks) plus additional fuel purchase

     costs based on misrepresentations made possible by the presence of
     a “defeat device.” Id.; see also Counts I, 237 F. Supp. 3d at 583.

     Plaintiffs do not have to plead with specificity how this overcharge

     is calculated yet. Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales

     Practices, & Prod. Liab. Litig., 295 F. Supp. 3d 927, 964 (N.D. Cal.
                                       23
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12078
                                                        PageID.2336   Page 24
                                                                           31 of 48
                                                                                 55




     2018) (“CDJ EcoDiesel”). Rather, they must simply plead the fact
     that damages have been incurred by plaintiffs, and estimate the

     amount of those damages. Taken together, the allegations in the

     SAC clearly allege an injury-in-fact. See In re Duramax Diesel

     Litig., 298 F. Supp. 3d 1037, 1052 (E.D. Mich. 2018) (Ludington, J.)

     (“Plaintiffs’ overpayment theory suffices to provide standing to sue

     GM”); Ackerman v. U.S. Dep’t of Agric., 2018 WL 1858165, at *7

     (E.D. Mich. Apr. 18, 2018) (“Claims of overpayment, wherein a

     plaintiff paid a premium but did not receive the anticipated

     consideration, are cognizable injuries in fact.”) (citing Wuliger v.
     Mfrs. Life Ins. Co., 567 F.3d 787, 794 (6th Cir. 2009)); CDJ

     EcoDiesel, 295 F. Supp. 3d at 945–51 (“Allegations of overpayment

     based on a defendant’s failure to disclose a product’s limitations are
     clearly   sufficient   to   satisfy    Article   III’s   injury-in-fact

     requirement.”); Counts I, 237 F. Supp. 3d at 582–83 (injury-in-fact

     where “Plaintiffs allege that GM’s misrepresentations resulted in
     their overpaying for a vehicle because the vehicle did not work in

     the way GM promised it would.”).

           Defendants also claim that Plaintiffs have failed to identify
     the very specific advertisement to which they each were exposed,

     and that caused them to purchase their vehicles. FCA Motion to

     Dismiss, ECF No. 68, PageID.10266. But Plaintiffs need only allege

     “injury that fairly can be traced to the challenged action of the
                                       24
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12079
                                                        PageID.2337   Page 25
                                                                           32 of 48
                                                                                 55




     defendant, and not injury that results from the independent action
     of some third party not before the court. Counts I, 237 F. Supp. 3d

     at 585–86 (quoting Wuliger v. Manufacturers Life Ins. Co., 567 F.3d

     787, 796 (6th Cir. 2009). “Proximate causation is not a requirement

     of Article III standing.” Lexmark Int'l, Inc. v. Static Control

     Components, Inc., 134 S. Ct. 1377, 1394 (2014). Thus, the purpose

     of causation is to “eliminate those cases in which a third party and

     not a party before the court causes the injury.” Counts I at id.

     (quoting Am. Canoe Ass'n, Inc. v. City of Louisa Water & Sewer

     Comm'n, 389 F.3d 536, 542 (6th Cir. 2004)).
           For these reasons, Plaintiffs’ injuries here are not in doubt,

     nor is their claim that they relied upon the advertising of both

     Defendants in deciding to purchase their particular vehicles.
     Plaintiffs are not seeking relief for themselves under the laws of

     states where they don’t live. They instead are advancing “claims for

     relief under the statutes of the jurisdictions in which they reside
     but seek similar relief for absent class members” under the statutes

     for consumer protection, fraudulent concealment, and breach of

     contract of those absent members’ states. In re Auto. Parts Antitrust
     Litig., No. 12-MD-02311, 2013 WL 2456612, at *11 (E.D. Mich.

     June 6, 2013) (Battani, J.). Similarly, in Hoving v. Transnation

     Title Ins. Co., this district found that when the claim of named

     plaintiffs “is typical of those individuals whose claims arise under
                                       25
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12080
                                                        PageID.2338   Page 26
                                                                           33 of 48
                                                                                 55




     the laws of other states,” the “question whether he has standing to
     proceed as a class representative will be subsumed in the class

     certification decision.” 545 F. Supp. 2d 662, 667–68.

           Consistent with the approaches in In re Auto. Parts and

     Hoving, the certification issues in the instant case are logically

     antecedent to the Article III standing concerns, and the

     determination of standing will be postponed until a class

     certification ruling. See In re Auto. Parts, No. 12-MD-02311, 2013

     WL 2456612, at *9 (quoting Amchem Prods., Inc. v. Windsor, 521

     U.S. 591, 612 (1997)).

        c. Clean Air Act Preemption
           Defendants contend that all of Plaintiffs’ state law claims are

     pre-empted by the Clean Air Act (“CAA”). Cummins Motion to

     Dismiss, ECF No. 67, PageID.9655 (citing 42 U.S.C. § 7543(a) (“No

     state or any political subdivision thereof shall adopt or attempt to

     enforce any standard relating to the control of emissions from new

     motor vehicles or new motor vehicle engine subject to this part.”);

     and Counts I , 237 F. Supp. 3d at 589 (CAA preempts civil action to

     the extent it is based on alleged violations of the CAA)). Cummins

     contends that the EPA has “uniform emission standards and

     testing protocols for motor vehicles in the United States, along with

     a set of enforcement provisions and penalties for ensuring

     compliance with these regulations” per 42 U.S.C. § 7521. ECF No.
                                       26
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12081
                                                        PageID.2339   Page 27
                                                                           34 of 48
                                                                                 55




     67, PageID.9707. Cummins also contends that Congress “included

     a broad preemption provision in the CAA to prevent precisely the

     type of ad hoc emission standards that Plaintiffs seek to impose

     here.” Id.
           Defendants therefore maintain that Plaintiffs are attempting

     to “enforce a standard relating to the control of [vehicle] emissions,”

     and that such attempts are preempted because they relate to “the
     control of emissions from new motor vehicles or new motor vehicle

     engine[s].” See ECF No. 67, PageID.9707–9708; see also 42 U.S.C. §

     7543(a) (“No state or any political subdivision thereof shall adopt or

     attempt to enforce any standard relating to the control of emissions

     from new motor vehicles or new motor vehicle engine subject to this

     part.”); and In re Office of Attorney Gen. of State of N.Y., 269 A.D.
     2d 1, 3, 709 N.Y.S. 2d 1 (2000) (Court finding that action by a state

     attorney general focused on punishing vehicle manufacturers for

     purposely circumventing federal regulation is preempted).
           Defendants believe that Plaintiffs seek to “enforce” their

     PEMS testing “standard” on the RAM Trucks over the EPA testing

     that resulted in the EPA’s approval of the Engines. ECF No. 67,

     PageID.9708–9709 (citing Engine Mfrs. Ass’n v. S. Coast Air

     Quality Mgmt. Dist., 541 U.S. 246, 252–53 (2004) (defining

     “standard” broadly to include “that which is established by
     authority, custom, or general consent”)). Defendants go on,
                                       27
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12082
                                                        PageID.2340   Page 28
                                                                           35 of 48
                                                                                 55




     “Plaintiffs… [are attempting] to rewrite the EPA’s emissions

     regulations by replacing the EPA’s criteria with Plaintiffs’ criteria,

     and the EPA’s certification testing standards with Plaintiffs’

     preferred tests.” ECF No. 67, PageID.9709.
           Plaintiffs' claims do not depend on proof of noncompliance

     with federal emissions standards. See Counts v. Gen. Motors, Inc.,

     2017 WL 1406938 at *2 (E.D. Mich. Apr. 20, 2017) (“Counts II”)
     (citing Counts I, 237 F. Supp. 3d at 595) . As in Counts I, Plaintiffs

     here “are not attempting to tighten emissions regulations or

     introduce separate state emissions regulation.... Rather, Plaintiffs

     are attempting to hold [defendants] responsible for what Plaintiffs

     allege are false representations about certain technology in the

     [trucks].” Counts I, 237 F. Supp. 3d at 592 (E.D. Mich. 2017).
     Accordingly, Plaintiffs claims here are not preempted by the CAA.

           1. Plaintiffs adequately pleaded the elements of state
              consumer protection and fraudulent concealment
              laws and these claims are not preempted by the CAA
           Defendants’ opposition on this point as they relate to

     Plaintiffs’ allegations of violations of state consumer protection and

     fraudulent concealment laws is based on a misapprehension of

     Plaintiffs’ claims. Plaintiffs allege that Defendants fraudulently
     concealed or misrepresented the functionality and effectiveness of

     the relevant trucks, which was substantially lower than a


                                       28
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12083
                                                        PageID.2341   Page 29
                                                                           36 of 48
                                                                                 55




     reasonable customer would expect. ECF No. 62; See Counts II. ,

     2017 WL 1406938 at *2. Plaintiff’s claim is that Defendants

     installed a “defeat device” in the trucks to create “the appearance

     of low emissions without the reality of low emissions,” and that the
     very nature of a “defeat device” is such that it is meant to be

     concealed from regulators and consumers alike. Counts II, 2017 WL

     1406938 at *2.
           Plaintiffs allege violation of the state consumer protections

     laws of every state and the District of Columbia. As summarized in

     the SAC, those State consumer protection laws generally prohibit,

           “[u]nfair, unconscionable, or deceptive methods, acts, or
           practices in the conduct of trade or commerce,” …
           including: “(c) Representing that goods or services have
           … characteristics … that they do not have;” … “(e)
           Representing that goods or services are of a particular
           standard … if they are of another;” … “(i) Making false
           or misleading statements of fact concerning the reasons
           for, existence of, or amounts of price reductions;” … “(s)
           Failing to reveal a material fact, the omission of which
           tends to mislead or deceive the consumer, and which fact
           could not reasonably be known by the consumer;” …
           “(bb) Making a representation of fact or statement of fact
           material to the transaction such that a person
           reasonably believes the represented or suggested state
           of affairs to be other than it actually is;” … and “(cc)
           Failing to reveal facts that are material to the
           transaction in light of representations of fact made in a
           positive manner.”




                                       29
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12084
                                                        PageID.2342          Page 30
                                                                                  37 of 48
                                                                                        55




     ECF No. 62, PageID.8509 (citing MICH. COMP. LAWS § 445.903(1)).

     Plaintiffs allege that Defendants willfully concealed the presence of

     a “defeat device” which rendered the trucks more environmentally-

     harmful and less fuel-efficient than the advertisements they

     propagated, advertisements which induced reasonable consumers

     to purchase the trucks based on promises of cleanliness and

     efficiency. These well-pleaded allegations plausibly allege a scheme

     by defendants to intentionally misrepresent material aspects of the

     trucks in violation of state consumer protection laws.

           Similarly, plaintiffs have plausibly pleaded claims of
     fraudulent concealment, because manufacturers have a duty to

     disclose7 all AECDs, and because Plaintiffs allege that Defendants

     had exclusive knowledge of the “defeat devices” but actively

     concealed them, knowing they would be material to consumers’

     considerations. See Counts II, 2017 WL 1406938 at *2 (“[I]n at least

     some states, a duty to disclose [the presence of a “defeat device”]
     arises when the defendant has exclusive knowledge of … or actively

     conceals [the “defeat device.”]”). Plaintiffs have adequately pleaded


     7 Under the CAA, it is a violation “for any person to . . . install, any part or
     component intended for use with, or as part of, any motor vehicle or motor
     vehicle engine, where a principal effect of the part or component is to bypass
     defeat or render inoperative any device or element of design installed on or in
     a motor vehicle or motor vehicle engine in compliance with regulations under
     this subchapter, and where the person knows or should know that such part or
     component is being . . . installed for such use or put to such use.” 42 U.S.C. §
     7522(a)(3)(B).
                                           30
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12085
                                                        PageID.2343      Page 31
                                                                              38 of 48
                                                                                    55




     enough factual matter to make their claims that Defendants

     violated state consumer protection and fraudulent concealment

     laws rise to the level of plausibility. Defendant’s Motions to Dismiss

     are DENIED as they pertain to Plaintiffs’ state law consumer
     protection and fraudulent concealment claims.

           2. Plaintiffs Plausibly State a Claim for Breach of
              Contract
           Plaintiffs allege breach of contracts claims again defendant

     FCA only. Plaintiffs allege that “each and every sale of a Polluting

     Vehicle constitutes a contract between FCA and the purchaser or

     lessee.” ECF No. 62, PageID.8521–8522. Plaintiffs believe that FCA

     breached their contract with consumers by “selling or leasing to
     Plaintiffs and the other Subclass members defective Polluting

     Vehicles and by misrepresenting or failing to disclose that the NOx

     reduction system in the Polluting Vehicles turns off or is limited

     during normal driving conditions, and is thus less valuable than

     vehicles not equipped with the Adsorber Engine.” ECF No. 62,

     PageID.8521–8522.8           Plaintiffs      allege       that       FCA’s

     “misrepresentations and omissions…caused Plaintiff and the other

     Subclass members to make their purchases or leases of their

     Polluting Vehicles.” ECF No. 62, PageID.8521. Absent those


     8 Plaintiffs repeat the same claim verbatim under the breach of contract law
     for each state. The Court cites only to their first usage of this claim.
                                         31
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12086
                                                        PageID.2344   Page 32
                                                                           39 of 48
                                                                                 55




     misrepresentations, Plaintiffs and Subclass members would have

     chosen to purchase different vehicles entirely, or possibly pay less

     for these vehicles. ECF No. 62, PageID.8521. Plaintiffs allege that

     they have contractual privity with FCA through “sufficient direct
     dealings with either FCA or its agents (e.g., dealerships and

     technical support) [.]” ECF No. 62, PageID.8506. However,

     Plaintiffs also assert that “privity is not required here because
     Plaintiffs and each of the other Class members are intended third-

     party beneficiaries of contracts between FCA and its dealers[.]”

     ECF No. 62, PageID.8506.

           Defendant FCA does not address Plaintiffs’ state law breach

     of contract claims directly. Rather, in a footnote, they claim “There

     are several additional grounds on which to dismiss the remainder
     of Plaintiffs’ claims, including that Plaintiffs do not plead … any

     contract with FCA that could be breached[.]” ECF No. 68,

     PageID.10256 at n.2.

           Defendant seeks to incorporate its argument from their

     previous Motion to Dismiss, in which they claimed that Plaintiff’s

     failed to allege they purchased their trucks from FCA directly, as

     opposed to third party dealerships. FCA’s First Motion to Dismiss,

     ECF No. 27, PageID.3587; PageID.3627. Doing so would not be

     entirely fair, because it would effectively permit Defendant to

     exceed the 60-page limit the Court established in the previous
                                       32
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12087
                                                        PageID.2345   Page 33
                                                                           40 of 48
                                                                                 55




     round of motions to dismiss. See May 27, 2017 Text Only Order

     (granting 60 page limit for Defendants’ Motions to Dismiss); also

     ECF No. 33 (stipulated order granting page extensions for

     opposition and reply briefs). However, the Court will address the
     arguments made in Defendant’s first Motion to Dismiss so as to

     explain why they fail.

           Defendants say that without direct contractual privity, there
     can be no contractual breach. ECF No. 27, PageID.3626.

     Defendants also say that Plaintiffs failed to allege “which specific

     provisions of such contracts that FCA supposedly breached.” ECF

     No. 27, PageID.3627. Defendant refers frequently to the Counts I

     decision, in which that plaintiff’s similar breach of contract claim

     was dismissed. However, in that case, plaintiff conceded that they
     failed to adequately plead their claim, and the court’s decision

     contained no analysis of privity or breach. For that reason, the

     Counts I decision as it pertains to breach of contract is of limited

     use here.

           Defendants also cite to Harris, an unpublished decision which

     says, “[i]t is a basic tenet of contract law that a party can only

     advance a claim of breach of written contract by identifying and

     presenting the actual terms of the contract allegedly breached.”

     Harris v. Am. Postal Workers Union, 1999 WL 993882, at *4 (6th

     Cir. Oct. 19, 1999).
                                       33
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12088
                                                        PageID.2346            Page 34
                                                                                    41 of 48
                                                                                          55




           Plaintiffs allege in their SAC that, “On or about September 7,

     2007, [James Bledsoe] purchased a 2007 Dodge Ram 2500…, in

     Merced,     California.”      ECF     No.     62,    PageID.8353.       Similar

     representations follow for each named plaintiff.9 In the instant
     case, the “contract” is the sale of the vehicle. Elecromotive Div. of

     Gen. Motors Corp. v. Transportation Sys. Div. of Gen. Elec. Co., No.

     CIV. 03-70940, 2004 WL 3550145, at *7 (E.D. Mich. July 28, 2004)

     (quoting In re Caveney, 761 F.2d 671, 675 (Fed. Cir. 1995) (“It is

     well settled that a sale is a contract between parties to give and to

     pass rights of property for consideration which the buyer pays or
     promises to pay the seller for the thing bought or sold.”)). Plaintiffs

     has adequately pleaded that named plaintiffs purchased their

     vehicles on the basis of multiple advertising from Defendants as to
     the low-emissions and high fuel economy of the vehicles. What’s

     more, Plaintiff’s allegation is that Defendants knowingly installed

     and caused to operate a device whose only purpose was to
     circumvent the regulatory safeguards in place for emissions and

     fuel economy. Taken as true, this well-pleaded allegation



     9 Though it is implied by the very nature of Plaintiffs’ claims, Plaintiffs do not
     clearly and straight-forwardly allege that they purchased their trucks either
     new, or from an FCA-approved dealership, as opposed to pre-owned or through
     a private sale. This issue is more appropriate to be explored through the
     process of discovery, however, and the Court will not dismiss these claims on
     the basis of an imperfect pleading, when the remainder of the claims are well-
     pleaded and plausible.
                                            34
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12089
                                                        PageID.2347   Page 35
                                                                           42 of 48
                                                                                 55




     establishes that consumers received a product other than the one

     for which they bargained consideration, thereby plausibly stating a

     claim for breach of contract.

        d. Racketeer Influenced and Corrupt Organizations Act
           Plaintiffs allege that the Defendants are “persons” under 18

     U.S.C. § 1961(3) because they hold a “legal or beneficial interest in

     property.” ECF No. 62, PageID.8490. Plaintiffs further allege that
     Defendants,

           along with other entities and individuals, were
           employed by or associated with, and conducted or
           participated in the affairs of, one or several RICO
           enterprises (the “Emission Fraud Enterprise”), whose
           purpose was to deceive regulators and the driving public
           into believing that the Class Vehicles were complaint
           with      emissions       standards,       “clean,”     and
           “environmentally friendly” so as to increase revenues
           and minimize losses from the design, manufacture,
           distribution, and sale of the Class Vehicles and the
           defective catalyst devices installed therein. As a direct
           and proximate result of their fraudulent scheme and
           common course of conduct, Defendants were able to
           extract revenues of billions of dollars from Plaintiffs and
           the Class.
     ECF No. 62, PageID.8490–8491. Plaintiffs claim that this behavior

     violates 18 U.S.C. § 1962 (c)&(d). Among other things, section 1962

     (c)&(d) makes it unlawful for a person or enterprise engaging in

     interstate commerce to participate in “racketeering activity,” either

     directly or indirectly. “Racketeering activity” can be predicated by

                                       35
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12090
                                                        PageID.2348   Page 36
                                                                           43 of 48
                                                                                 55




     involvement with numerous acts, but Plaintiffs allege here that

     Defendants “committed, conspired to commit, and/or aided and

     abetted in the commission of two predicate acts”: mail fraud (18

     U.S.C. §1341) and wire fraud (18 U.S.C. § 1343). ECF No. 62,
     PageID.8497.

           Plaintiffs allege that “each of the RICO Defendants

     constitutes a single legal entity “enterprise” within the meaning of
     18 U.S.C. §1961(4) … through which [they] conducted their pattern

     of racketeering activity in the U.S.” ECF No. 62, PageID.8491.

     Plaintiffs also allege that, with the assistance of unknown third

     parties, the “association-in-fact enterprise engaged in interstate

     and foreign commerce,” for the purpose of obtaining EPA

     certificates of conformity and CARB Executive Orders so that FCA
     could sell vehicles it knew to contain a “defeat device.” ECF No. 62,

     PageID.8491.

           Plaintiffs allege that Defendants committed the predicate act

     of mail fraud when they “sent and/or received, materials via U.S.

     Mail or commercial interstate carriers for the purpose of executing

     the unlawful scheme to design, manufacture, market, and sell the

     Class Vehicles by means of false pretenses, misrepresentations,

     promises, and omissions.” ECF No. 62, PageID.8498.

           Plaintiffs allege that Defendants committed the predicate act

     of wire fraud “by causing to be transmitted and/or received,
                                       36
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12091
                                                        PageID.2349   Page 37
                                                                           44 of 48
                                                                                 55




     materials by wire for the purpose of executing the unlawful scheme

     to    defraud    and     obtain    money     on    false   pretenses,

     misrepresentations, promises, and omissions.” ECF No. 62,

     PageID.8498. Plaintiffs then proceed to catalog what they believe
     are examples of Defendants’ use of the mails and wires (including

     the transmission, delivery and shipment of the following) by the

     RICO Defendants that were foreseeably caused to be sent as a
     result of Defendants’ illegal scheme:

           a.    Application for certificates submitted to the EPA
                 and CARB and Approved Applications received in
                 the mail on April 9, 2008, June 23, 2008, June 6,
                 2008, and July 2, 2008.
           b.    Applications submitted to the EPA and CARB for
                 each model year as follows:
                 • 2007–2010 Dodge Ram 2500 with Cummins
                    diesel (2WD, 4WD);
                 • 2011–2012 Dodge Ram 2500 with Cummins
                    diesel (non-SCR systems, 2WD, 4WD);
                 • 2007–2010 Dodge Ram 3500 with Cummins
                    diesel (2WD, 4WD); and
                 • 2011–2012 Dodge Ram 3500 with Cummins
                    diesel (non-SCR systems, 2WD, 4WD).
           c.    The Polluting Vehicles.
           d.    The Adsorber Engines.
           e.    The essential hardware for the Polluting Vehicles.
           f.    False and misleading emissions tests.
           g.    Additional fraudulent applications for COCs and
                 EOs.
           h.    Fraudulently obtained COCs and EOs.
           i.    Vehicle registrations and plates as a result of the
                 fraudulently obtained EPA COCs and EOs.

                                       37
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12092
                                                        PageID.2350   Page 38
                                                                           45 of 48
                                                                                 55




           j.    False or misleading communications to the public
                 and to regulators.
           k.    Sales and marketing materials, including
                 advertising,    websites,    product    packaging,
                 brochures, and labeling, which misrepresented,
                 falsely promoted, and concealed the true nature of
                 the Polluting Vehicles.
           l.    Documents intended to facilitate the manufacture
                 and sale of the Polluting Vehicles, including bills
                 of lading, invoices, shipping records, reports and
                 correspondence.
           m.    Documents to process and receive payment for the
                 Class Vehicles by unsuspecting Class members,
                 including invoices and receipts.
           n.    Payments to Cummins.
           o.    Deposits of proceeds.
           p.    Other documents and things, including electronic
                 communications.
     ECF No. 62, PageID.8498–8499. Plaintiffs allege that Defendants
     used U.S. Mail, interstate facsimile, and interstate electronic mail

     with various other affiliates, regional offices, divisions, dealerships

     and other third-party entities in furtherance of a scheme to deceive

     regulators and consumers and lure consumers into purchasing

     vehicles the Defendants knew emitted illegal amounts of pollution,

     despite their advertising campaign that the Class Vehicles were

     “clean” diesel cars. ECF No. 62, PageID.8500.

           Plaintiffs further allege that each of the Defendants also

     constitutes a single, legal entity “enterprise” under 18 U.S.C.
     §1961(4), “through which the RICO Defendants conducted their

     pattern of racketeering activity in the U.S.” ECF No. 62,

                                       38
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12093
                                                        PageID.2351   Page 39
                                                                           46 of 48
                                                                                 55




     PageID.8491. Plaintiffs say that because “FCA and Cummins

     jointly designed, manufactured, and sold the Polluting Vehicles,

     and FCA obtained COCs and the EOs through material

     misrepresentations and omissions,” both FCA and Cummins
     participated directly or indirectly in the enterprise. ECF No. 62,

     PageID.8492.

           1. Plaintiffs’ pleading satisfies Rule 9(b) and
              adequately alleges predicate crimes of mail fraud
              and wire fraud
           Defendants claim that Plaintiffs have failed to allege the

     underlying predicate acts with particularity, that defendant

     Cummins acted with the requisite scienter, or that there are facts
     showing Cummins was the proximate cause of Plaintiffs’ alleged

     harm. ECF No. 67, PageID.9656. Defendants further claim that

     Plaintiffs did not plead a “cognizable injury” to business or

     property, nor any predicate acts of mail or wire fraud. ECF No. 68,

     PageID.10287.

           Both Defendants argue that Plaintiffs must meet a
     heightened pleading standard under Rule 9(b) for their RICO

     predicate allegations. ECF No. 68, PageID.10267–10268 (citing

     FED. R. CIV. P. 9(b); Minger v. Green, 239 F.3d 793, 800 (6th Cir.

     2001)); ECF No. 67, PageID.9693–9694 (quoting Advocacy Org. for

     Patients and Providers v. Auto Club Ins. Ass’n, 176 F.3d 315, 322


                                       39
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12094
                                                        PageID.2352   Page 40
                                                                           47 of 48
                                                                                 55




     (6th Cir. 1999) (“[Rule 9(b) requires] plaintiff, at a minimum, to

     allege the time, place, and content of the alleged misrepresentation

     on which he or she relied; the fraudulent scheme; the fraudulent

     intent of the defendants; and the injury resulting from the fraud.”)).
           Plaintiffs respond, “Rule 9(b) does not require omniscience;

     rather the Rule requires that the circumstances of the fraud be pled

     with enough specificity to put defendants on notice as to the nature
     of the claim.” ECF No. 70, PageID.11504 (quoting Duramax, 298 F.

     Supp. 3d at 1055–1056 ). The Duramax court went on, that, “[in] a

     complex case, involving multiple actors and spanning a significant

     period of time, where there has been no opportunity for discovery,

     the specificity requirements of Rule 9(b) [should] be applied less

     stringently.” ECF No. 70, PageID.11504 (quoting Duramax, 298 F.
     Supp. 3d at 1055–1056 (punctuation omitted)). Plaintiffs assert

     that Defendants “have notice of the who (Defendants), the what

     (they designed and installed an engine designed to appear one way

     on lab tests, but act another on the road), and the when (Defendants

     jointly designed, manufactured, and sold the Vehicles, and FCA

     obtained the necessary certifications to introduce the Vehicles into

     the stream of commerce),” and that such notice satisfies Rule 9(b)’s

     pleading    requirement.    ECF     No.   70,   PageID.11503–11504

     (emphasis in original). At this stage, such pleading is sufficient.


                                       40
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12095
                                                        PageID.2353     Page 41
                                                                             48 of 48
                                                                                   55




           2. Some of Defendants’ statements about the Trucks
              are more than mere puffery and are not preempted
           Defendants claim that all of their public statements and
     advertising are either irrelevant, mere “puffery,” or are preempted.

     ECF No. 68, PageID.10278 (“the alleged misstatements are either

     puffery or preempted (or both)”). Defendants say that statements

     extolling the Trucks as “so good, so powerful, so clean” or “the

     cleanest” or “a model of cleanliness” are “precisely the type of

     [i]nherently subjective statements about cleanliness, or promises of

     reliability that the Sixth Circuit has held cannot form the basis for

     a fraud claim[.]” ECF No. 68, PageID.10279 (citing Seaton v.

     TripAdvisor LLC, 728 F.3d 592, 598 (6th Cir. 2013) (quotation
     marks omitted); Ram Int’l Inc. v. ADT Sec. Servs., Inc., 2011 WL

     5244936, at *6 (E.D. Mich. Nov. 3, 2011) (Edmunds, J.) (statement

     that a product is “efficient” or “reliable” is inactionable puffery),

     aff’d, 555 F. App’x 493 (6th Cir. 2014)). Defendants point also to the

     Counts I decision, which found that “GM’s representations about

     the ‘high quality’ and ‘safety’ of its vehicles,” including statements
     about   the   Cruze’s    “more    efficient    combustion,”     “improved

     performance,”      and   “90%    less   emissions”   were     “inherently

     subjective”   or   “nonquantifiable”     and    therefore     inactionable

     puffery.” ECF No. 68, PageID.10280 (citing Counts I, 237 F. Supp.

     3d at 598–99).


                                        41
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12096
                                                        PageID.2354   Page 42
                                                                           49 of 48
                                                                                 55




           The Counts I decision was focused on whether statements

     made in advertising were “quantifiable.” That court pithily

     captured the essence of puffery when it observed, “[u]nlike claims

     about candlepower or battery life, assertions that a product has
     “90% less emissions” raises the question: 90% less than what?”

     Counts I237 F. Supp. 3d at 598. “[T]he more general the assertions,

     the more likely they are to be considered puffery.” Id. at 597 (citing
     Cook, Perkiss & Liehe, Inc. v. N. California Collection Serv. Inc.,

     911 F.2d 242, 246 (9th Cir. 1990)). Accordingly, when assertions

     include specific numerical representations, they are more likely to

     rise above puffery, but numbers alone are not enough. Compare

     Smith–Victor Corp. v. Sylvania Elec. Prods., Inc., 242 F. Supp. 302,

     308–09 (N.D. Ill. 1965) (statements like “far brighter than any lamp
     ever before offered for home movies” were puffery, but statements

     promising “35,000 candlepower and 10–hour life” were actionable)

     with Tietsworth v. Sears, Roebuck & Co., No. 5:09-CV-00288

     JFHRL, 2009 WL 3320486, at n. 5 (N.D. Cal. Oct. 13, 2009) (claim

     that a machine would save “at least 47% less water and 53% less

     energy” was puffery despite being numerically quantifiable). The

     focus in determining whether quantification lifts a claim above

     puffery is whether the claim “impl[ies] independent corroboration.”

     Counts I, 237 F. Supp. 3d at 597. There is not a bright line, but a

     “slippery slope on the continuum between numerical claims that
                                       42
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12097
                                                        PageID.2355   Page 43
                                                                           50 of 48
                                                                                 55




     imply independent corroboration and numerical claims involving

     mere puffery.” Counts I, 237 F. Supp. 3d at 598 (quoting Avon

     Prods., Inc. v. S.C. Johnson & Son, Inc., No. 94CIV3958(AGS), 1994

     WL 267836, at *7 (S.D.N.Y. June 15, 1994) (claim that a product
     was “100 times” better than a competitor's was puffery)).

           Many of Defendants’ claims on their own are simply touting

     the “cleanliness” of their vehicles, which is well-established puffery.
     Counts v. Gen. Motors, LLC, 237 F. Supp. 3d 572, 598 (E.D. Mich.

     2017). But some of their claims rose above this, and made

     quantifiable promises such as meeting the 2010 emissions

     standards three years early. ECF No. 62, PageID.8411–8412; Exh.

     14, ECF No. 62-15. This number is quantifiable because the 2010

     emissions standards were an ascertainable and specific goal.
     Claiming to have met the standard early is not the same as alleging

     having met specific amount of emissions—rather, it is saying that

     these trucks performed at least as well as the 2010 standards.

     Plaintiffs claim is that, in real driving conditions, the trucks never

     meet those 2010 standards. Only when the “defeat device”

     recognizes that the truck is being tested for compliance does the

     truck meet the 2010 standards, as advertised by Defendants.

     Defendants sought to specifically highlight the clean emissions of

     these trucks, because they knew that this was a selling point for

     consumers.
                                       43
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12098
                                                        PageID.2356   Page 44
                                                                           51 of 48
                                                                                 55




           Defendants’ individual statements along the lines that the

     trucks are the cleanest or best in the world are nonactionable

     puffery. But Defendants’ statements that the trucks meet an

     ascertainable and quantifiable standard for fuel efficiency and
     emissions set in place by a third-party regulator (implying

     independent corroboration) rise above nonactionable puffery. See

     Counts I, 237 F. Supp. 3d at 598; see also Duramax, 298 F. Supp.
     3d at 1086 (“to the extent Defendants may have had no duty to

     disclose the operation of the Duramax engine’s emissions

     technology in the abstract, a duty arose when they created the

     appearance that it was a ‘clean diesel’ engine.”). The Duramax court

     found that defendant’s “extensive advertising which emphasized

     the low emissions and environmentally-friendly nature of its ‘clean
     diesel’ engine underscores” that defendant’s understanding that the

     “level of emissions produced by a diesel engine was a material

     consideration for consumers purchasing a vehicle.” Duramax, 298

     F. Supp. 3d at 1084. As such, “regardless of whether these

     advertisements would be actionable on their own, they were

     material to the scheme.” Id. Likewise here, Plaintiffs allege that

     Defendants made many statements which, on their own, were

     nothing more than puffery. But since these statements reflected

     Defendants’ understanding that emissions and fuel efficiency were

     important considerations for consumers, they are material to
                                       44
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12099
                                                        PageID.2357      Page 45
                                                                              52 of 48
                                                                                    55




     showing that Defendants’ knowingly defrauded consumers by

     installing a “defeat device” in the trucks, as Plaintiffs allege.

           A civil RICO suit may be brought by “[a]ny person injured in

     his business or property by reason of a violation of section 1962 of
     this chapter.” 18 U.S.C. § 1964(c). A party advancing a civil RICO

     claim must allege the following elements: “(1) conduct (2) of an

     enterprise (3) through a pattern (4) of racketeering activity.”
     Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985); Duramax,

     298 F. Supp. 3d at 1066–67 (quoting Heinrich v. Waiting Angels

     Adoption Servs., Inc., 668 F.3d 393, 404 (6th Cir. 2012)). In this

     case, Plaintiffs have adequately pleaded these elements, alleging

     that Cummins and FCA formed an enterprise that engaged in

     fraudulent representations regarding the emissions and fuel
     economy of the Trucks to both consumers and regulators, for the

     ultimate purpose of selling more vehicles than either or both

     Defendants would otherwise be able. Plaintiffs have satisfied the

     Rule 9(b) requirements, and have identified advertising language

     that was specific and quantifiable enough to rise above “mere

     puffery.” Defendant’s motions to dismiss Plaintiffs’ RICO claims are

     DENIED.

        e. Magnuson-Moss Warranty Act
           The Magnuson-Moss Warranty Act (“MMWA”) provides a

     private right of action for any consumer who is damaged when a
                                       45
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12100
                                                        PageID.2358   Page 46
                                                                           53 of 48
                                                                                 55




     warrantor fails to comply with a warranty. 15 U.S.C. § 2301, et seq.

     In their first amended complaint, Plaintiffs alleged that defendants

     violated the MMWA, but did not allege any underlying state law

     warranty claims. See Am. Complaint, ECF No. 22, PageID.1601–
     04. Plaintiffs previously conceded that the MMWA section of their

     first amended complaint was deficient and requested leave to

     amend this portion of their complaint. See Resp. to First Motions to
     Dismiss, ECF No. 34, PageID.4834–35. This Court agreed, and

     expected Plaintiffs to correct this deficiency in the second amended

     complaint. See, generally, Op. and Order, ECF No. 60.

           Defendants’ allege in their motions that Plaintiffs again failed

     to adequately plead MMWA claims in the SAC, for the same reason

     as before. In their response to defendants’ motions, Plaintiffs agree,
     saying, “Plaintiffs concede that the SAC should be amended to

     allege underlying state law warranty claims and respectfully

     request leave from the Court to do so.” Plaintiff’s Resp., ECF No.

     70, PageID.11522. Plaintiffs do not provide any explanation for why

     they have failed to correct this deficiency, nor why three separate

     complaints were not sufficient for them to adequately articulate

     facts in support of the MMWA claim. The Court DENIES Plaintiff’s

     request for leave to amend their second amended complaint in order

     to fix this long-known deficiency. The Court will therefore GRANT

     Defendants’ motions to dismiss as they pertain to claims that
                                       46
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12101
                                                        PageID.2359   Page 47
                                                                           54 of 48
                                                                                 55




     Defendants violated the Magnuson Moss Warranty Act, and

     dismiss Plaintiffs’ MMWA claims with prejudice.

     VI.   Conclusion

           For the reasons above, Defendants’ Motions to Dismiss (ECF
     Nos. 67, 68) are

           DENIED as they pertain to violations of the Racketeer

     Influenced and Corrupt Organizations Act (Count I of federal
     statute allegations);

           DENIED as they pertain to violations of consumer protection

     (Count I of state statute allegations), fraudulent concealment

     (Count II of state statute allegations),      and breach of contract

     (Count III of state statute allegations), brought under the laws of

     all 50 states and the District of Columbia;
           GRANTED as they pertain to violations of the Magnuson-

     Moss Warranty Act (Count II of federal statute allegations), with

     prejudice.

           IT IS SO ORDERED.



     Dated: March 27, 2019        s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                                       47
Case 2:18-cv-10106-DPH-EAS
     4:16-cv-14024-TGB-RSW ECF
                           ECFNo.
                               No.68-1
                                   97 filed
                                        filed03/27/19
                                              03/28/19 PageID.12102
                                                        PageID.2360   Page 48
                                                                           55 of 48
                                                                                 55




                           Certificate of Service
           I hereby certify that this Order was electronically submitted
     on March 27, 2019, using the CM/ECF system, which will send
     notification to each party.

           s/Amanda Chubb
           Case Manager




                                       48
